Citation Nr: 1208655	
Decision Date: 03/07/12    Archive Date: 03/19/12

DOCKET NO.  06-37 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased rating for spondylolysis and spondylolisthesis of the lumbar spine with herniated nucleus pulposus, currently evaluated as 40 percent disabling.

2.  Entitlement to an evaluation in excess of 30 percent for right knee chondromalacia patella (instability).

3.  Entitlement to an increased rating for right shoulder impingement syndrome, currently evaluated as 20 percent disabling.

4.  Entitlement to an increased rating for left shoulder impingement syndrome, currently evaluated as 20 percent disabling.

5.  Entitlement to an increases rating for cervical spine arthritis, currently evaluated as 20 percent disabling.

6.  Entitlement to restoration of service connection for right knee arthritis. 

7.  Entitlement to service connection for bilateral lower extremity neurological disability.

8.  Entitlement to a separate rating for right knee arthritis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from July 1962 to September 1990.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a September 2003 rating decision of the VA Regional Office in Houston, Texas that granted service connection for right knee chondromalacia patella, rated 30 percent disabling, effective from January 31, 2003.  The Board observes that service connection for right knee arthritis based on 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2003) was effectively severed at that time.

The September 2003 RO rating determination also granted disability ratings of 40 percent for spondylolysis and spondylolisthesis with herniated nucleus pulposus of the lumbar spine, and 20 percent each for right and left shoulder impingement syndrome, and 20 percent for cervical spine arthritis.  Although higher disability evaluations were granted, the issues remain in appellate status, as the maximum schedular ratings have not been assigned. See AB v. Brown, 6 Vet.App. 35.  A 100 percent disability rating has been effect since July 2004.

Following review of the record, the claims of entitlement to a higher rating for service connected right knee disabilities are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  Spondylolysis and spondylolisthesis with herniated nucleus pulposus of the lumbar spine is manifested by symptoms that include the functional equivalent of forward flexion to 45 degrees, combined range of motion no greater than 120 degrees, chronic pain, muscle spasm, loss of lordosis, tenderness, diminished reflexes, antalgic gait, scoliosis deformity, positive Goldthwaite's sign, and positive straight leg raising, etc.: there is no evidence of ankylosis, incapacitating episodes having a total duration of at least six weeks during the past 12 months, or physician prescribed-bed rest. 

2.  Right shoulder impingement syndrome is manifested by arthritic and sclerotic changes with complaints of pain, stiffness, and limitation of motion without evidence of ankylosis, fibrous union, nonunion or loss of the humeral head; the Veteran is able to lift the right arm to shoulder level.

3.  Left shoulder impingement syndrome is manifested by arthritic and sclerotic changes with complaints of pain, stiffness, and limitation of motion without clinical evidence of ankylosis, fibrous union, nonunion or loss of the humeral head; the Veteran is able to lift the left arm to shoulder level.

4.  Cervical spine arthritis is manifested by forward flexion of 20-40 degrees and extension from 10-15 degrees that are no more than moderate, chronic pain, muscle spasm, loss of lordosis, painful motion, and pain on palpation, etc.; the Veteran does not have the functional equivalent of forward flexion to 15 degrees or less, favorable or unfavorable ankylosis, or incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.

5.  The effective severance of service connection for arthritis of the right knee was erroneous.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 40 percent for spondylolysis and spondylolisthesis of the lumbar spine with herniated nucleus pulposus are not met. 38 U.S.C.A. § 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011; 38 C.F.R. § 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5239-5243; (2011) 5293-5295 (2003).

2.  The criteria for a disability rating in excess of 20 percent for left shoulder impingement syndrome are not met. 38 U.S.C.A. § 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011; 38 C.F.R. § 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2011).

3.  The criteria for a disability rating in excess of 20 percent for left shoulder impingment syndrome are not met. 38 U.S.C.A. § 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011; 38 C.F.R. § 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2011).

4.  The criteria for a disability rating in excess of 20 percent for cervical spine arthritis are not met. 38 U.S.C.A. § 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011; 38 C.F.R. § 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003-5242 (2011), 5292-5293 (2003).

5.  Service connection for arthritis of the right knee is restored. 38 C.F.R. § 3.105 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Considerations - Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet.App. 183 (2002).  

The Court of Appeals for Veterans Claims (Court) has held, however, that the VCAA is not applicable where further assistance would not aid the appellant in substantiating a claim. Wensch v. Principi, 15 Vet.App. 362 (2001); see also 38 U.S.C.A. § 5103A (a)(2).  In view of the Board's favorable decision with respect to the issue of entitlement to restoration of service connection for right knee arthritis, further assistance is unnecessary to aid the appellant in substantiating this aspect of the appeal. 

For an increased compensation issue, 38 U.S.C.A. § 5103(a) requires at a minimum that the Secretary notify the claimant that to substantiate a claim, the claimant must provide or ask the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability.  The notice requirements of the VCAA apply to all elements of a service-connection claim including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006).  Further, this notice must include information pertaining to disability ratings and an effective date for the award of benefits. Id at 486. 

Here, the appellant was letters in February 2003 and January 2004 prior to the initial unfavorable decisions on the claims that informed him of what evidence was required to substantiate the claims and of the appellant and VA's respective duties for obtaining evidence.  Notification that included information pertaining to a disability ratings and an effective dates for the award of was also sent to the appellant.  Therefore, VA's duty to notify in this case has been satisfied.  For these reasons, the Board may proceed to decide the appeal. 

The Board finds that all necessary development has been accomplished and that appellate review may proceed without prejudice to the appellant. See Bernard v. Brown, 4 Vet.App. 384 (1993).  During the course of the appeal, the Veteran was afforded VA examinations in December 2005 and February 2010 that are determined to be adequate for rating purposes.  VA and private clinical records have been reviewed.  Social Security records have been received and considered.  The whole of the record, including his personal statements and those of his representative have been read and carefully considered. 

The Board is satisfied that VA has complied with the duty-to-assist requirements of the VCAA and the implementing regulations.  For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to final decisions in this appeal.  No further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the claims. See 38 U.S.C.A. § 5103A (a)(2); Dela Cruz v. Principi, 15 Vet.App. 143 (2001); Smith v. Gober, 14 Vet.App. 227 (2000); aff'd 281 F.3d 1384 (Fed. Cir. 2002); see also Quartuccio v. Principi, 16 Vet.App. 183; Soyini v. Derwinski, 1 Vet.App. 540, 546 (1991) (2002).  The claims are ready to be considered on the merits.

Pertinent Law and Regulations - Increased Ratings - General 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4 (2011).  The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life and is based, as far as practicable, on average impairment of earning capacity in civil occupations. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.10 (2011). 

Hyphenated diagnostic codes are used when a rating requires use of an additional rating criteria to identify the basis for the evaluation assigned. See 38 C.F.R. § 4.71a (2011).

Arthritis due to trauma, substantiated by X-ray findings, is rated as degenerative arthritis. See 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2011).  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2011). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. § 4.40 (2011).  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse. 38 C.F.R. § 4.45 (2011).  The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59 (2011). 

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet.App. 589 (1995).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2011).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107 (b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 4.3 (2011). 

Factual Background 

Among other things, claims for increased ratings for service-connected lumbar and cervical spine and bilateral shoulder disabilities were received in January 2003. 

The Veteran was afforded a compensation examination for VA in May 2003 in Panama.  It was reported that he had multiple joint pain and that regardless of different modalities of treatment, there was no relief and his condition was getting worse.  The physician related that the appellant had severe contraction of the para-cervical muscle with pain and limitation of cervical range of motion.  It was noted that he had marked atrophy of the deltoid muscle, bilaterally, that was also painful with diminished range of motion of both shoulders.  Spinal X-rays were obtained that disclosed loss of cervical lordosis, multiple disc changes, osteophytes and bilateral narrowing of the conjunction holes.  As to the right shoulder, there were arthritic changes at the acromioclavicular joint and sclerotic changes at the glenoid with narrowing of the subacromial space.  The left shoulder revealed marked acromioclavicular changes, sclerotic imaging at the glenoid and the greater tuberosity.  Following evaluation, the impressions included chronic cervical pain, bilateral shoulder impingment syndrome, and probable bilateral rotator cuff tear.

By rating action dated in September 2003, the 20 percent rating for spondylolysis and spondylolisthesis with herniated nucleus pulposus was increased to 40 percent  disabling.  The 10 percent disability evaluations for service-connected right and left shoulder impingement syndrome were increased to 20 percent each.  By rating action dated in January 2004, a total rating based on unemployability due to service-connected disability was granted, effective from January 31, 2003.  

The Veteran was afforded examinations for VA compensation purposes in Panama in April 2004.  He related that his orthopedic symptoms continued to worsen.  Chief complaints were noted to be multiple joint pain, limitation of motion and function, muscle weakness and atrophy.  The appellant had complaints of pain from the neck to the lower back with radiation to the arms and legs, stiffness of the neck, shoulders and lower back, weakness of the shoulders, arms and legs, and numbness of both hands and feet.  

Examination of the cervical spine disclosed trapezius muscle spasm, and pain on range of motion with significant limitation.  Right and left lateral tilt, extension, and flexion were to 10, 10, 10 and 40 degrees, respectively.  The cervical spine showed loss of lordosis.  On a different examination at that time, cervical range of motion was depicted as flexion 20/40 degrees, extension 10/45 degrees, and left and right rotation 20/80 degrees, each.  It was reported that passive range of motion was 10 percent more than active.  The examiner noted that the cervical spine was painful on motion and at the ends of motion, and that range of motion was additionally limited by pain, fatigue, weakness, and lack of endurance following repetitive use or during flare-ups.  It was reported that pain and weakness had major functional impact with spasm and tenderness over the supraspinatus and trapezium.  There was no ankylosis.

The appellant complained of low back pain.  Muscle spasms were elicited, more on the right side.  He reported numbness and tingling radiating to the feet and weakness on dorsiflexion of the right big toe.  There was no sphincter incontinence.  The straight leg-raising test was positive at 60 degrees, bilaterally.  He had antalgic gait and posture.  The Waddell's test was negative.  There was a positive Goldthwaite's sign and a positive Lasegue's test.  It was reported that there was loss of lordosis.  Range of lumbar motion was flexion of five centimeters, extension one centimeter, and left and right lateral flexion both 10/20 degrees.  It was reported that passive range of motion was 10 percent more than active.  The examiner related that the lumbar spine was painful on motion and at the ends of motion, and that range of motion was additionally limited by pain, fatigue, weakness, and lack of endurance following repetitive use of during flare-ups.  It was reported that pain and weakness had major functional impact with spasm and tenderness over the quadratus lumborum and gluteus maximus, and over L3 to the L5 epiphysis.  There was no ankylosis.

Examination of both shoulders disclosed swelling, severe pain on range of motion, pain and weakness on abduction, external rotation, a positive impingement test, atrophy of the deltoid muscle, and pain on palpation of the bicipital tendon insertion.  On abduction, it was observed that the Veteran was unable to sustain the upper limbs against gravity.  He had pain and weakness on flexion stress test at the elbows, as well as limitation of abduction, flexion and external rotation.  It was reported that there was ankylosis of both shoulders.

Prior X-rays were reviewed.  Following examination, diagnoses were rendered that included generalized osteoarthrosis affecting the cervical and lumbar spine, shoulders, knees, etc., fibromyalgia pain syndrome, rotator cuff tears both shoulders, impingment syndrome, both shoulders, left shoulder linear tear posterior labram and biceps tendonitis, grade II spondylolisthesis at L5-S1, and cervical and lumbar spinal stenosis. 

The Veteran was afforded an examination for VA compensation purposes in January 2006 in Panama.  Complaints and symptoms remained essentially the same.  It was reported that he had undergone thoracolumbar spine surgery in October 2004 and had had relief of symptoms for the first three months [operative report is record], but that symptoms had recurred and were getting worse over time.  Prior history was reviewed.  On physical examination, there was trapezius muscle spasm of the cervical spine with pain on range of motion and significant limitation.  Right and left lateral tilt was 10 degrees, extension was 10 degrees, and flexion was to 40 degrees.

On evaluation of the lumbar spine, it was noted that the Veteran had chronic low back pain and muscle spasm, antalgic gait and posture, scoliosis deformity, multiple trigger pain points on both sides along the trapezius muscles, palpable multiple painful nodes from muscle spasm, positive Goldthwaite's sign, positive Lasegue's test, and positive straight leg raising test on both sides at 60 degrees.  It was reported that he was unable to sit straight, had numbness and tingling radiating to both feet with sensory loss, weakness on dorsal flexion of the big toes, Achilles and patellar reflexes with slow response, and severe limitation of function and range of motion with pain.  On forward bending, it was noted that the appellant was unable to go beyond knee level, had extension to five degrees, lateral right flexion and left bending to 15 degrees, and lateral right and left rotation to 10 degrees.  The Waddell's test was negative.  The pelvis was tilted to the right.  He wore a lumbar brace support.  It was reported that pain was worse with lying down, coughing, sneezing and bending.  Clonus was 0-5+.

On bilateral shoulder examination, there was atrophy of the deltoid muscle, pain on abduction and external rotation, palpation of the subacromial space and acromioclavicular joint, a positive impingement test, and positive instability and apprehension test.  There was marked limitation of motion with forward flexion of zero to 110 degrees on the right and zero to 115 degrees on the left.  Extension was zero to 15 degrees on the right and zero to 10 degrees on the left.  Abduction was zero to 130 degrees on the right and zero to 110 degrees on the left.  External rotation was zero to 50 degrees on the right with pain, and zero to 40 degrees on the left with pain.  Internal rotation was zero to 70 degrees on the right and zero to 60 degrees on the left.  There was pain on palpation of the biceps tendon proximal insertion and rotator cuff muscle weakness on stress test.  

The results of X-ray and magnetic resonance imaging studies performed between 2001 and 2005 were reviewed.  Following examination, pertinent diagnoses were generalized joint osteoarthrosis of the cervical spine, lumbar spine, and shoulders, etc., bilateral rotator cuff tear and impingment syndrome, left shoulder linear tear of the posterior labrum and biceps tendonitis, Grade II spondylolisthesis at L5-S1, and cervical and lumbar spinal stenosis.

On subsequent physical examination in December 2006, the findings involving the cervical and lumbar spine, right knee and shoulders were essentially the same.  There was some reduction in bilateral shoulder range of motion. 

The Veteran was most recently afforded examination of the joints for VA compensation and pension purposes in May 2010.  It was noted that his condition continued to worsen with no relief of symptoms, with chronic pain in the shoulders, limitation of range of motion and function, and recurrent flare-ups of pain for which he had been prescribed multiple analgesics.  Prior clinical history, X-rays and magnetic resonance imaging (MRI) studies from 2001 through 2010 was reviewed. 

On evaluation of the shoulders, the Veteran related that he had problems raising his arms over his head and had sharp pain in both joints that radiated into his spinal area when attempting to pick up items.  He indicated that pain from the back of the shoulders radiated into the neck and shoulder blade.  Examination findings, including range of motion, remained essentially the same as on prior evaluations.

It was reported that examination the cervical spine disclosed severe pain and muscle spasm on palpation, trapezius muscle swelling, multiple trigger pain points on both sides, ankylosis and pain.  Forward flexion, extension, right and left lateral bending, right and left rotation were to 30, 15, 10+pain, and 30 degrees, respectively.  There was deltoid muscle atrophy and weakness.  Strength and deep tendon reflexes were decreased in the upper extremities.  Pinprick sensation was affected in the C5-C8 dermatomes.  

Evaluation of the lumbar spine disclosed pain on palpation of the spinous processes, paravertebral muscles on both sides, antalgic gait and posture, muscle spasm, multiple trigger pain points on both sides, positive straight leg raising at 50 degrees on both sides, negative Patrick's, a positive Lasegue's test and no numbness and tingling radiating to the feet.  Achilles and patellar reflexes were present.  There was no weakness on dorsiflexion of the big toes.  It was reported that the appellant had severe limitation of motion.  Forward flexion was from zero to 45 degrees with pain starting at 25 degrees.  Extension was zero to 15 degrees with equilibrium instability and pain starting at 10 degrees.  Left and right lateral flexion was zero to 15 degrees with pain commencing at 10 degrees.  Right and left lateral rotation was from zero to 15 degrees with pain beginning at 10 degrees.  There was a negative Waddell's test, a positive Goldthwaite's sign but no sphincter incontinence.  It was noted that the Veteran had abdominal and paravertebral muscle weakness and fatigue from lack of endurance, and pain episodes, and that he continued to wear a lumbar brace.  There was severe muscle spasm with abnormal gait and abnormal spinal contour with reverse lordosis.  He was unable to hop or squat and got off the examining table slowly with assistance from upper extremities.  

Following examination, diagnoses were rendered that included bilateral radiculopathy at C4-8, generalized lumbosacral, thoracic, and cervical spine osteoarthrosis, grade I spondylolisthesis with spondylolysis of L5-S1 with bilateral foraminal stenosis, severe osteoarthrosis of the knees, rotator cuff tear and impingement syndrome of both shoulders with left shoulder linear tear posterior labrum and biceps tendonitis.

Legal Analysis

1.  Increased rating for spondylolysis and spondylolisthesis with herniated nucleus pulposus.

Rating criteria

Historically, a March 1992 rating decision granted service connection for spondylolysis and spondylolisthesis with herniated nucleus pulposus under 38 C.F.R. § 4.71a, Diagnostic Code 5295 for lumbar strain.  A claim for an increased rating was received in January 2003.  A 40 percent disability rating has been in effect since January 2003 under 38 C.F.R. § 4.71a, Diagnostic Code 5295 for lumbosacral strain.

Since the assignment of the disability evaluation for the lumbar spine in 1992, substantive changes were made to the portion of the Rating Schedule that addresses spine diseases, including intervertebral disc syndrome, Diagnostic Code 5293. See 67 Fed.Reg. 54, 345-349 (Aug. 22, 2002) (codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003)).  These changes became effective September 23, 2002. See also 68 Fed.Reg. 51, 454, 51, 458 (Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243).  These changes became effective on September 26, 2003. 

Prior to September 26, 2003, Diagnostic Code 5295 provided that a maximum evaluation of 40 percent was assignable for severe strain with listing of the whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion. 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).  Diagnostic Code 5292 provided for a maximum 40 percent evaluation for severe limitation of motion of the lumbar spine. 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003). 

Prior to September 26, 2003, a 10 percent rating was granted for slight limitation of motion of the cervical spine; a 20 percent rating was granted for moderate limitation of motion; and a 30 percent rating is granted for severe limitation of motion. 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).

Prior to September 26, 2003, the regulations provided that complete ankylosis of the spine, at an unfavorable angle with marked deformity warranted a 100 percent evaluation. 38 C.F.R. § 4.71a, Diagnostic Code 5286.  Ankylosis of the lumbar spine was evaluated as 40 percent disabling where it was favorable and as 50 percent disabling where it was unfavorable. 38 C.F.R. § 4.71a, Diagnostic Code 5289 (2003). 

As of September 23, 2002, intervertebral disc syndrome (preoperatively or postoperatively) is to be evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 (2011) separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  A 40 percent evaluation is to be assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent evaluation is to be assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least six weeks during the past 12 months. 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2011). 

For purposes of evaluations under revised Diagnostic Code 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly or nearly so. See 67 Fed.Reg. 54, 345, 54, 349 and Note (1) (codified at 38 C.F.R. § 4.71a, Diagnostic Code 5243 and Note (1) (2003-2009)). 

As of September 26, 2003, all diseases and injuries of the spine other than intervertebral disc syndrome are to be evaluated under the General Rating Formula for the spine.  Intervertebral disc syndrome (preoperatively or postoperatively) is to be rated either under the General Rating Formula or under the Formula for Rating Intervertebral Disc Syndrome based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25. 68 Fed.Reg. 51, 443 (Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2011)).   The formula for rating intervertebral disc syndrome reiterates the language of the September 23, 2002 regulatory amendment, noted above. 68 Fed.Reg. 51, 443 (Aug. 27, 2003). 

Under the General Rating Formula for the spine, a 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or, the combined range of motion of the cervical spine is not greater than 170 degrees, or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is assigned for forward flexion of the cervical spine of 15 degrees or less, or, favorable ankylosis of the entire cervical spine.  A 40 percent disability rating is assigned for unfavorable ankylosis of the entire cervical spine, or, forward flexion of the thoracolumbar thoracolumbar spine is 30 degrees or less, or there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned when there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine

The Notes following the General Rating Formula for Diseases and Injuries of the Spine provide further guidance in rating diseases or injuries of the spine.  Note 1 provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  Note 2 (See also Plate V) provides that for VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension from zero to 30 degrees, left and right lateral flexion from zero to 30 degrees, and left and right lateral rotation from zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion is 340 degrees for the cervical spine and 240 degrees for the thoracolumbar spine.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Note 4 provides that range of motion measurements are to be rounded to the nearest five degrees.  Note 5 defines unfavorable ankylosis as a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in the neutral position (zero degrees) always represents favorable ankylosis.  Note 6 provides that disability of the thoracolumbar and cervical spine segments are to be rated separately except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Generally, in a claim for an increased rating where the rating criteria are amended, the Board considers both the former and the current schedular criteria.  If a higher is warranted under the revised criteria, the award may not be made effective before the effective date of the liberalizing change. See VAOPGCPREC 7- 2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (April 10, 2000); 38 U.S.C.A. § 5110(g) (West 2002 & Supp. 2011);38 C.F.R. § 3.114 (2011)

The Veteran was advised of the amended rating codes for the spine in the statement of the case dated in September 2006.

Legal Analysis -Thoracolumbar Spine

The Board has carefully reviewed the evidence and determines that the preponderance of the evidence is against an increased rating for spondylolysis and spondylolisthesis with herniated nucleus pulposus.  The appellant's back disability is currently rated as 40 percent disabling under former rating criteria - 38 C.F.R. § 4.71a Diagnostic Code 5295 for lumbosacral strain.  As an initial matter, however, the Board points out that an increased evaluation is not available for the appellant's low back disorder under this rating criteria for under Diagnostic Code 5292 for limitation of motion or 5295.  This is because those provisions provide a maximum schedular rating of 40 percent and the appellant is currently rated at this disability level.  Therefore, a higher rating is not available under these provisions. 

The Board has further considered whether a higher evaluation is warranted under the revised rating criteria.  Here, neither the lay nor the medical evidence reflects ankylosis of the thoracolumbar spine, either favorable or unfavorable.  Therefore, a higher rating is not warranted on this basis. 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2011).  The Board observes that the Veteran has substantial limitation of motion in all planes of the thoracolumbar spine.  Most recently, flexion was not greater than 45 degrees in May 2010.  However, the combined range of motion of the thoracolumbar spine was at least 120 degrees.  Consequently, the severity of such findings is contemplated by assignment of the maximum schedular rating assigned of 40 percent.  Additionally, there is no confirmation of ankylosis, or incapacitating symptomatology as elaborated upon the paragraph that follows.  Therefore, an increases rating is not warranted under these provisions. See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2010).

A rating greater than 40 percent is not warranted based on the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes. 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).  A 60 percent rating is available if intervertebral disc syndrome results in incapacitating episodes having a total duration of at least 6 weeks in the last 12 months. Id.  An incapacitating episode is one that requires bed rest prescribed by a physician and treatment by a physician.  Here, there is no lay or medical evidence that the appellant had at least 6 incapacitating episodes during a 12 months period.  Although the evidence reflects treatment by a physician and reported complaints of chronic pain, including flare-ups of pain over the course of this appeal, there is no notation of incapacitating episodes or his having to be prescribed bedrest in this regard.  Therefore, an increased rating is not warranted on this basis. Id.

With respect to possibility of entitlement to an increased evaluation under 38 C.F.R. §§ 4.40 and 4.45 on the basis of functional loss due to pain and other impairment associated with motion, see DeLuca, 8 Vet.App. at 204-205, the appellant clearly has pain that limits range of motion and presents obstacles in his daily life.  However, pain associated with motion is fully contemplated in the current 40 percent evaluation that includes the equivalent of no effective motion beyond the neutral position. See Johnston v. Brown, 10 Vet.App. 80 (1997).  As such, a higher rating based on pain and functional loss is not warranted. 

The appellant is competent to assert that he is worse.  In the instant case, he describes a history of severe pain and attests to occasional flare-ups of pain.  Despite such complaints, however, he has presented no evidence of incapacitating symptomatology or physician-prescribed bedrest.  Moreover, the appellant is shown to receive the maximum schedular rating for a low back disorder, in the absence of ankylosis and incapacitating symptomatology.  Therefore, the Board finds that the preponderance of the evidence is against an evaluation in excess of 40 percent for spondylolysis and spondylolisthesis with herniated nucleus pulposus and that the criteria for a 60 percent disability rating are not met.

It is noted that neurological manifestation of the appellant's back disability are not included in the 40 percent rating under the revised rating criteria.  Associated objective neurological abnormalities must be separately rated under the appropriate Diagnostic Code. 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (1) (2011).  This is the addressed in the remand portion of this decision.

Legal Analysis -Cervical Spine

Service connection for degenerative changes of the cervical spine was granted by rating action dated in March 1992.  A 10 percent disability evaluation was assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5003 for arthritis.  A 20 percent disability evaluation was awarded in September 2003 for cervical spine arthritis under 38 C.F.R. § 4.71a, Diagnostic Code 5003-5293, effective from January 31, 2003.

The appellant's neck disorder is currently rated as 20 percent disabling under former 38 C.F.R. § 4.71a Diagnostic Codes 5003-5293.  Hyphenated diagnostic codes are used when a rating requires use of an additional rating criteria to identify the basis for the evaluation assigned. See 38 C.F.R. § 4.71a (2011).  In this case, Diagnostic Codes 5003 is used for rating arthritis of the cervical spine, while Diagnostic Code 5293 represents a rating based on consideration of intervertebral disc disease as an underlying source of disability. 

The Board has carefully reviewed the evidence in this regard and determines that an increased rating for cervical spine arthritis is not warranted.

The Veteran has arthritis of the cervical spine.  However, the disorder is rated based upon functional impairment, to include limitation of motion that is discussed below.  

In evaluating the evidence under rating criteria in effect prior to September 26, 2003 for the cervical spine, the evidence reflects that although the Veteran has clearly displayed reduced neck motion, a basis for more than a 20 percent disability evaluation is not demonstrated.  During the appeal period, forward flexion has ranged from 20 to 40 degrees.  Extension has ranged from 10-15 degrees.  Given the foregoing ranges of motion, the Board finds that the evidence reflects no more than moderate limitation of motion of the cervical spine on the whole.  Therefore, it is found that cervical limitation of motion is not severe overall, and that the criteria for an evaluation in excess of 20 percent are not met under 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  

When evaluating the clinical findings for the cervical spine under the revised criteria subsequent to September 26, 2003, the evidence indicates that although cervical range of motion has varied, the Veteran has not had the functional equivalent of forward flexion limited to 15 degrees or less for which a 30 percent disability evaluation might be awarded.  Although muscle spasm, scoliosis and pain on palpation have been confirmed on examination, such symptoms are contemplated by the 20 percent currently in effect and do not afford a basis for more than a 20 percent evaluation under Diagnostic Code 5237 for the cervical spine.  Additionally, although it was noted in May 2010, that he had ankylosis of the cervical spine, this is inconsistent with range of motion measurements cited above.  The evidence does not reflect fixation of a spinal segment.  In view of such, the Board finds that the appellant does not have favorable or unfavorable ankylosis.  Therefore, a higher rating is not warranted on these bases. 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2011).

The Veteran's service-connected cervical spine encompasses disc pathology under 38 C.F.R. § 4.71a, Diagnostic Code 5243.  However, a rating greater than 20 percent is not warranted based on the revised rating criteria or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  As outlined previously, a 40 percent rating is available if intervertebral disc syndrome results in incapacitating episodes having a total duration of 4 weeks but less than 6 weeks in the past 12 months. Id.  The record does not document incapacitating episodes so as to warrant more than a 20 percent rating under the diagnostic code for intervertebral disc syndrome.  The Board points out that an incapacitating episode is one where a physician has prescribed bed rest.  The Veteran's self-reported history and the clinical record are negative for such a prescription.  Although the evidence reflects treatment by a physician and reported complaints of chronic pain, including flare-ups of pain over the course of this appeal, there is no notation of incapacitating episodes or his having to be prescribed bedrest in this regard.  Therefore, an increased rating for the cervical spine is not warranted on this basis. See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).  (5293?)

With respect to possibility of entitlement to an increased evaluation under 38 C.F.R. §§ 4.40 and 4.45 on the basis of functional loss due to pain and other impairment associated with motion, see DeLuca, 8 Vet.App. at 204-205, the appellant clearly has pain that limits range of motion and constrains activities of daily living.  However, pain associated with motion is fully contemplated in the current 20 percent evaluation.  There is no evidence indicating that pain, weakness, fatigue, or incoordination associated with motion results in the equivalent of unfavorable ankylosis.  As such, a higher rating based on pain and functional loss is not warranted. 

The appellant is competent to assert that he is worse.  Here, the Veteran has describes a history of severe pain and attests to occasional flare-ups of pain.  Despite such complaints, however, he has presented no evidence of incapacitating symptomatology or physician-prescribed bedrest.  The evidence reflects that despite such symptoms, range of motion of the cervical spine is no more than moderate on the whole.  Therefore, the Board finds that the preponderance of the evidence is against an evaluation in excess of 20 percent for arthritis of the cervical spine and that the criteria for a 30 percent disability rating are not met.   

It is noted that neurological manifestations are not included in the 20 percent rating under the revised rating criteria for the cervical spine.  In this regard, the Board points out cervical radiculopathy of each upper extremity has been separately rated under 38 C.F.R. § 4.124a, Diagnostic Code 8515 (2011).


2.  Increased ratings for right and left shoulder impingement syndrome.

Rating criteria

Historically, service connection was granted for impingement syndrome of both shoulders by RO rating decision in March 1992.  The disability ratings were increased to 20 percent pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5299-5203 effective from January 31, 2003.  

38 C.F.R. § 4.71a, Diagnostic Code 5203 (2011) provides that a 10 percent rating is assigned for impairment of the clavicle or scapula where the impairment is manifested by malunion of the clavicle or scapula, or nonunion of the joint without loose movement.  A 20 percent rating is warranted if there is a nonunion of the joint with loose movement or a dislocation of the joint. Id.

Additionally, 38 C.F.R. § 4.71a, Diagnostic Code 5201 provides that a 20 percent rating is warranted when motion is limited to shoulder level or to midway between the side and shoulder level for the major arm.  A 30 percent rating is assigned when motion is limited midway between side and shoulder level for the major arm.  A 40 percent disability rating is when motion is limited to 25 degrees from side for the major arm. Id. 

For VA purposes, normal range of shoulder is forward extension and abduction from 0 to 180 degrees with 90 degrees being at shoulder level; internal rotation from 0 to 90 degrees; and external rotation from 0 to 90 degrees. See 38 C.F.R. § 4.71a, Plate I (2011).

Legal Analysis

In this regard, the evidence reflects that although the appellant is shown to have reduced bilateral shoulder range of motion relative to the regulatory criteria, the evidence demonstrates that functional right and left shoulder flexion exceeds 90 degrees.  Although it was noted in April 2004 that he was unable to sustain the upper limbs against gravity, flexion is shown to have ranged between 110 to 130 degrees over the course of the appeal.  Therefore, he is able to lift the both arms above shoulder level.  Accordingly, a rating in excess of 20 percent rating is not warranted for current bilateral shoulder disability under 38 C.F.R. § 4.4,71a, Diagnostic Code 5201 based on range of motion. 

The Veteran is noted to have evidence of degenerative changes on X-ray and generalized arthrosis or arthritis of both shoulder joints.  However, 38 C.F.R. § 4.71a, Diagnostic Code 5003 for arthritis, or 5024 for tenosynovitis rated as arthritis is not availing of more than a 10 percent disability evaluation for either shoulder as the appellant currently receives a 20 percent disability rating which is more than the maximum schedular rating under Diagnostic Codes 5003 and 5024. 

In determining the degree of functional impairment, the provisions of 38 C.F.R. §§ 4.40 and 4.45 are for consideration. See also DeLuca v. Brown, 8 Vet.App. 202 (1995).  The Board accepts that the appellant has a significant degree of functional impairment and pain as indicated above.  When examined by VA over the course of the appeal period, it has been noted that there is evidence of bilateral shoulder impingment, tenderness on palpation, and pain on motion.  Range of motion is reduced with reported pain, stiffness, weakness and fatigability, and activity restrictions.  However, neither the lay nor the medical evidence reflects the functional equivalent of symptoms required for an evaluation in excess of 20 percent when all of the complaints and findings are considered.  It has not been reported that range of motion is further functionally limited by additional testing, and bilateral shoulder flexion and abduction do not impede the ability to lift the arms to shoulder level.  The Board thus finds that bilateral shoulder symptoms displayed throughout the appeal period are contemplated by the 20 percent disability evaluation in effect. 

The Board recognizes that a layperson is competent to describe what comes to him or her through the senses. See Layno v. Brown, 6 Vet.App. 465 (1994).  In this regard, the Veteran can assert that the symptoms associated with bilateral shoulder disability are worse.  The Federal Circuit has held that lay assertion is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  However, the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence. See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  To the extent that the appellant asserts that his service-connected bilateral shoulder disorder is more severely disabling, the Board points out that the findings on the VA medical examinations over the course of this appeal do not establish that he has more severe disability in this regard.  The Board has carefully considered the appellant's contentions of pain, and functional loss.  However, functional impairment is included in the 20 percent evaluation already assigned.  Even accepting his statements as true, this would not warrant a higher rating for reasons stated above.  The Board concludes that the medical findings on examination are of greater probative value and fail to demonstrate that a higher evaluation is warranted.  In view of such, the Board finds that the currently assigned disability evaluation of 20 percent is appropriate.

The Board must also consider whether any alternative diagnostic code serves as a basis for higher ratings for the service-connected right and left shoulder disability, to include C.F.R. § 4.71a, Diagnostic Codes 5200 or 5202 (2011).  On examination in April 2004, it was reported that the appellant had ankylosis of both shoulders.  However, this finding is inconsistent with the bilateral shoulder flexion of 110-130 degrees noted elsewhere in the extensive clinical evidence, and the ability to lift the arms above shoulder level.  The evidence thus discloses that there is neither ankylosis of the scapulohumeral joint, or impairment or malunion of the humerus for which a higher rating might be predicated.  Therefore, Diagnostic Codes 5200 and 5202 are unavailing of a higher rating for the right and left shoulders.

Under the circumstances, the Board finds that the symptoms associated with the service-connected right and left shoulder disabilities more nearly comport with the criteria for a 20 percent disability evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5201.

Extraschedular Consideration 

Finally, the Board has also considered whether higher ratings for service-connected lumbar and cervical spine and bilateral shoulder disabilities are warranted on an extraschedular basis.  The potential application of 38 C.F.R. § 38 C.F.R. § 3.321(b)(1) (2011) has been considered.  However, the record does not present such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  The Board thus finds that the ratings assigned are precisely that contemplated for these disabilities. See Thun v. Peake, 22 Vet.App. 111 (2008).  The Board concludes that the Veteran has not demonstrated such a degree of disability so as to render impractical the application of the regular rating schedule standards.  In the absence of such factors, the criteria for referral for an extraschedular rating pursuant to § 3.321(b)(1) are not met. See Bagwell v. Brown, 9 Vet.App. 337 (1996); Shipwash v. Brown, 8 Vet.App. 218, 227 (1995). 

3.  Restoration of service connection for right knee arthritis.

The record reflects that service connection for degenerative arthritis of the right knee with pain and degenerative arthritis of the cervical spine by X-ray was granted by RO rating decision in March 1992 as a single disability under 38 C.F.R. § 4.71a, Diagnostic Code 5003.  By rating action dated in September 2003, it was noted that the two were closed out as combined disability and would be rated as separate matters.  The evidence shows that cervical spine arthritis was rated separately but that the RO changed the service-connected knee disability and diagnostic code to right knee chondromalacia and rated the disorder under § 4.71a, Diagnostic Code 5257 for instability.  

The Board points out, however, that instability and arthritis are separate disabilities and must be separately rated.  There is no overlap between 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5257, 6260 and 6261 as the RO appears to have done.  In essence, the rating awarding 30 percent of instability under 38 C.F.R. § 4.71a, Diagnostic Code 5257 effectively severs service connection for degenerative joint disease without due process to the Veteran.  Since due process was not followed in this instance, severance of the grant of service connection for right knee arthritis was erroneous. See 38 C.F.R. § 3.105.  In view of such, the grant of service connection for arthritis of the right knee is restored and will be addressed in the remand that follows. See Murray v. Shinseki, 24 Vet.App. 420 (2011) 


ORDER

An increased rating for spondylolysis and spondylolisthesis of the lumbar spine with herniated nucleus pulposus is denied.

An increased rating for right shoulder impingement syndrome is denied.

An increased rating for left shoulder impingement syndrome is denied. 

An increased rating for cervical spine arthritis is denied.

Restoration of service connection for left knee arthritis is granted.  


REMAND

As noted above, service connection is currently in effect for right knee chondromalacia, rated 30 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5257 for instability. (We suspect that this is the case since it is assumed that the agency of original jurisdiction (AOJ) selected the correct diagnostic code.  However, the reasoning for the diagnostic code and the evaluation is not clear) Service connection for right knee arthritis is restored and requires a separate rating.  The appellant is also shown to have significant limitation of extension affecting the right knee.  The Board has reviewed the 30 percent disability rating for the right knee and is unable to determine the precise bases for the evaluation since the rating decision addresses instability and limited motion under the same broad category.  In essence, instability and arthritis are to be separately rated.  As such, these matters are remanded to the RO to comply with VA General Counsel opinions pertaining to separates ratings for the knee. See VAOPGCPREC) 09-04 (Sept. 17, 2004), VAOPGCPREC 23-97 (July 1, 1997), and VAOGCPREC 9-98 (August 14, 1998).  The AOJ must clearly explain the basis for the evaluation.

The evidence over the course of the appeal reflects findings that include radicular symptoms into the legs, numbness and tingling in the lower extremities to the feet, positive straight leg raising, as well as diminished reflexes and sensation.  The evidence thus appears to indicate that the Veteran has referred neurological symptoms.   The agency or original jurisdiction must therefore determine whether separate evaluations are warranted for neurologic deficit.  Thereafter, the RO should separately rate, as appropriate, any neurological symptoms associated with the service-connected back disability with consideration of applicable Diagnostic Codes under 38 C.F.R. § 4.124a.

Accordingly, the case is REMANDED for the following actions:

1.  Review the evidence pertaining to the service-connected right knee and comply with VA General Counsel opinions pertaining to separates ratings for the knee. See VAOPGCPREC 09-04, VAOPGCPREC 23-97, and VAOGCPREC 9-98.

2.  Review the record and consider a separate evaluation(s) for neurological symptoms associated with the appellant's service-connected lumbar spine spondylolysis and spondylolisthesis with herniated nucleus pulposus. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans Appeals

Department of Veterans Affairs


